Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seo (20150226853).
Referring to claim 1, Seo shows a MOPA type laser light source (see paragraph 56) for laser scanner comprising: an oscillator control circuit (see figure 2 and 3 Ref 130), a main oscillator (see paragraph 60-61), and an optical amplifier (see paragraph 59), wherein said oscillator control circuit has a repetition frequency setting component (see paragraph 59-61 also see figure 1 relating the peak power and the repetition frequency), a pulse peak output setting component (see figure 1 note the peak power and the repetition frequency), a pulse width setting component (see paragraph 8-10 relating the pulse width with the peak power of the pulse also see paragraph 60 specifically setting and adjusting the pulse width) and an amplification factor calculating component and oscillates said main oscillator by a repetition frequency (see paragraph 61-62), a pulse peak output (see figure 1 and paragraph 61-62), and a pulse width corresponding to a distance to be measured (see paragraph 68 in light of the discussion 
Referring to claim 2, Seo shows said optical amplifier has a plurality of sub-optical amplifiers and amplifies an optical pulse outputted from said main oscillator in a plurality of stages (see paragraph 81).
Referring to claim 5, Seo shows said oscillator control circuit comprises a measurement mode setting component for setting a measurement mode corresponding to a distance, said oscillator control circuit oscillates said main oscillator by the repetition frequency, the pulse peak output, and the pulse width corresponding to a set measurement mode and amplifies said optical amplifier by the amplification factor corresponding to the set measurement mode (see figures 5a-5b also see paragraph 83-90).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo (20150226853) in view of Di Teodoro (20070104431).

Referring to claim 4, Seo fails to show but Di Teodoro shows said optical amplifier includes a laser crystal as an optical amplifying element (see figure 1a, paragraph 14, 226, and 253). It would have been obvious to include an optical amplifier that includes a rare earth-added optical fiber because this is extremely well known optical amplifier used in Di Teodoro because this is a commonly used amplifier in this type of MOPA system.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 as outlined below rejected on the ground of nonstatutory double patenting as being unpatentable over claim as outlined below of U.S. Patent No. 10310059. Although the claims at issue are not identical, they are not patentably distinct from each other because the MOPA type laser source is commonly claimed.

Claims of 10310059
1
1
2
2
3
3
4
4
5
5


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUKE D RATCLIFFE whose telephone number is (571)272-3110. The examiner can normally be reached M-F 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645